UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-4314


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMETRIUS WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. John A. Gibney, Jr., District
Judge. (3:07-cr-00424-JAG-1)


Submitted:   December 28, 2016             Decided:   February 9, 2017


Before TRAXLER and KEENAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt,
Carolyn V. Grady, Assistant Federal Public Defenders, Alexandria,
Virginia, for Appellant. Dana J. Boente, United States Attorney,
Jessica D. Aber, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Demetrius Wright appeals his 36-month sentence, which the

district court imposed after revoking Wright’s supervised release.

We affirm.

     “A   district     court   has    broad    discretion    when       imposing   a

sentence upon revocation of supervised release.”                 United States v.

Webb, 738 F.3d 638, 640 (4th Cir. 2013).                    We will affirm a

revocation sentence if it is within the statutory maximum and not

plainly unreasonable.       United States v. Padgett, 788 F.3d 370, 373

(4th Cir.), cert. denied, 136 S. Ct. 494 (2015).             We first consider

whether      the    sentence    is      procedurally        or     substantively

unreasonable.      United States v. Crudup, 461 F.3d 433, 439-40 (4th

Cir. 2006).    In making this inquiry, “we strike a more deferential

appellate posture than we do when reviewing original sentences.”

Padgett, 788 F.3d at 373 (internal quotation marks omitted). “Only

if we find the sentence unreasonable must we decide if it is

plainly so.”       Webb, 738 F.3d at 640 (internal quotation marks

omitted).      While   a   district    court    must   explain      a   revocation

sentence, the court “need not be as detailed or specific when

imposing a revocation sentence.”            United States v. Thompson, 595
F.3d 544, 547 (4th Cir. 2010).

     We reject Wright’s claims that the district court did not

meaningfully consider the revocation range of 6 to 12 months’

imprisonment, gave undue weight to general deterrence, and imposed

                                        2
a sentence that created unwarranted sentencing disparities.                   The

court   considered    the   policy-statement    range       and    articulated

reasons for varying upward from that range.           The district court’s

reasoning did not unduly focus on general deterrence; instead, the

court also discussed other applicable sentencing factors.

     Finally,   we    reject   Wright’s    claim     that    he    received     a

disproportionately     long    sentence    compared    to     offenders       who

committed Grade A or B release violations. Such a comparison lacks

meaning.   See United States v. Chandia, 675 F.3d 329, 342 (4th

Cir. 2012).

     Having rejected Wright’s claims, we also conclude that the

district court imposed a procedurally and substantively reasonable

sentence. Thus, we affirm. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

material   before    this   court   and   argument    would       not   aid   the

decisional process.

                                                                        AFFIRMED




                                     3